IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


WAYNE R. CLAUSEN,

      Appellant/Cross-Appellee,

 v.                                                    Case No. 5D16-4114

SUSAN A. CLAUSEN,

             Appellee/Cross-Appellant.

________________________________/

Opinion filed August 17, 2018

Appeal from the Circuit Court
for Lake County,
Mark J. Hill, Judge.

John N. Bogdanoff and Shannon McLin
Carlyle, of The Carlyle Appellate Law
Firm, Orlando, for Appellant/Cross-
Appellee.

Andrew Graf and Dusty Twyman, of Rohe
Twyman, P.A., Winter Garden, for
Appellee/Cross-Appellant.

PER CURIAM.

      Wayne Clausen (the Former Husband) appeals the final judgment of dissolution of

marriage entered by the trial court, and Susan Clausen (the Former Wife) cross-appeals.

We affirm without discussion all issues raised in the appeal and all issues raised in the

cross-appeal, except issues related to the alimony award. As to that award, we reverse

and remand for further proceedings because the trial court erred in failing to include
income imputed to the Former Wife in its calculations and erred in failing to consider the

child-related expenses being incurred by the Former Husband.

      AFFIRMED in part; REVERSED in part; and REMANDED.

PALMER, ORFINGER and EISNAUGLE, JJ., concur.




                                            2